 

Case 2:19-cv-01327-NR Document 37-8 Filed 03/09/20 Page 1 of 1

CERTIFICATE OF SERVICE

 

I, Robert G. Androsiglio, attorney for the Defendants, certify that on March 9, 2020, I
served the NOTICE OF MOTION, AFFIRMATION IN SUPPORT & EXHIBITS, via CM/EF

only, by uploading a true copy of same to the Court’s Website for dissemination upon Plaintiffs’

counsel namely:

MEYER, UNKOVIC & SCOTT LLP
535 Smith Street, Suite 1300
Pittsburgh, Pennsylvania 15222

THE LAW OFFICES OF
ROBERT G. ANDROSIGLIQ, P.C.

: a ee
Robert G. Agéfosiglio, Esq.
Bar No.: 2386035
Attorneys for Defendants
30 Wall Street, 8" Floor
New York, New York 10005-2205
(212) 742-0001

 

 
